DETAILED ACTION
This action is in response to the amendments and remarks received 02/05/2021 in which claims 11, 15, 19 and 21-22 have been amended, claims 23-37 have been newly added, claims 1-10, 12-14, 16-18 and 20 have been canceled; thus claims 11, 15, 19, 21-37 are pending, and claims 11, 15, 19, 21-37 are under examination.
Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.
Applicants’ arguments noted the conflicting positions between the Restriction Requirement and the cited prior art rejection. While the Restriction Requirement dated 05/29/2019 argued that the different nanocarbons are independent and distinct species, the rejection cites Mitra who discloses specifically that “other forms of nanocarbons can also be substituted for carbon nanotubes” [0039] and Chu that discloses different forms of nanocarbons including oxidized graphene sheets and carbon nanotubes are known to be used as fillers in membranes  ([0081], [0084], Claim 17) and thus carbon nanotubes and oxidized graphene sheets (i.e. graphene oxide) are established equivalents in the art for membrane nanofillers. Since the prior art contradicts the Restriction Requirement, the Restriction Requirement is seen to be invalid and is hereby withdrawn and this action is therefore made Non-Final.
With Regard to Applicants’ argument that the instant disclosure provides evidence that carbon nanotubes and graphene sheets are not obvious equivalents; the Examiner disagrees.  A person of ordinary skill in the art at the time of the filing of the invention would not have had the benefit of the instant disclosure and thus it cannot be used to establish what one of skill in the art would have known at the time of filing the invention.
the higher thermal conductivity of the CNTs reduces the temperature gradient in the membrane pores, thus reducing condensation and allowing more vapor to permeate through the pores”, and thus the benefits are attributed to "higher thermal conductivity" and reduced condensation, not hydrophobicity. Mitra speculates as to why the CNTs provide benefit also from the "smooth shape" [0054], however if it were believed that this were required the "other forms of nanocarbons" would not be suggested so broadly. Applicants’ are essentially arguing that Mitra is limited to hydrophobic membranes with carbon nanotubes, however the disclosure of Mitra is clearly not so limited and specifically notes “[t]his is applicable to a wide range of membranes that may be flat, porous, nonporous, composite, hydrophilic or hydrophobic. Other forms of nano carbons can also be substituted for carbon nanotubes” [0006]. Thus it is disclosed that the entire membrane may optionally be hydrophilic. If it were critical that the nanocarbons be hydrophobic, then they would have been limited to such in Mitra.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the limitation “wherein the graphene oxide is in the form of particles … or in the form of sheets”. However it is not clear what the different is between a sheet and a particle. Graphene is by definition a sheet of carbon, and in the size range of nanometers as disclosed it is seen to be also be a particle; the specification does not provide any information to help specify the intended difference between sheet and particle for graphene.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11, 15, 19 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0072135 (hereinafter “Hanemaaijer”) in view of US2011/0272354 (hereinafter “Mitra”) and US2008/0149561 (hereinafter “Chu”).
Regarding claim 11 and 15, 24-25 Hanemaaijer discloses a membrane distillation apparatus comprising a membrane inherently having a feed side and a permeate side comprising a non-woven polypropylene support membrane and a polytetrafluoroethylene (PTFE) layer adjacent to a surface of the polypropylene membrane (Abstract, [0018] and [0026]).
Hanemaaijer does not disclose graphene oxide immobilized on or in a pore of the membrane PTFE layer using a PVDF polymer, wherein the graphene oxide comprises no functional group or one or more functional groups selected from carboxylic acid, a polymer, a metal, a metal oxide, an amine, an amide, a nitro, a hydroxyl, polyaminobenzene sulfonic acid, propyl amine, alkyl amme, octadecylamine, and/or sulphonic acid.   
However Mitra discloses a membrane distillation apparatus comprising a membrane which comprises carbon nanotubes or other types of nanocarbon mixed throughout the membrane by forcing a PVDF/nanocarbon dispersion under vacuum into the pore structure of the membrane (and is thus immobilized on and in a pore of the membrane using a PVDF polymer [0006]-[0010], [0039]-[0043], [0063], Figs. 2, 12 and 13). In order to increase permeability and enhance separation [0004] and because it “can enhance enrichment by membrane distillation of trace quantities of pharmaceuticals in an aqueous solution” [0010].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Hanemaaijer by including nanocarbon immobilized Mitra in order to increase permeability and enhance separation Mitra [0004] and because it “can enhance enrichment by membrane distillation of trace quantities of pharmaceuticals in an aqueous solution” Mitra [0010].
Mitra does not disclose the membrane comprises (hydrophilic) graphene oxide.
However Mitra does disclose that “other forms of nanocarbons can also be substituted for carbon nanotubes” [0039] and further Chu discloses a membrane comprising a nanoparticulate filler, where the filler is selected from oxidized graphene sheets, carbon nanotubes and other forms of nanocarbon ([0081], [0084], Claim 17), wherein the graphene oxide “may be functionalized” (and thus may also not be functionalized) where the functionalizations include at least a carboxylic acid and a polymer ([0083], [0084]); thus carbon nanotubes and oxidized graphene sheets (i.e. graphene oxide) are established equivalents in the art for membrane nanofillers. It is specifically noted that the graphene sheets are described as a suitable “nanoparticulate filler” [0081] which may have a diameter from 0.3-300 nm, or as narrow as 1-30 nm [0088], and are thus nanoparticulate, i.e. nano sized graphene oxide particles as claimed.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Hanemaaijer in view of Mitra by substituting for the nanoparticulate filler the graphene oxide (either functionalized or not) as disclosed by Chu because “other forms of nanocarbons can also be substituted for carbon nanotubes” (Mitra [0039]) and because carbon nanotubes and oxidized graphene sheets (i.e. graphene oxide) are established equivalents in the art for membrane nanofillers.
Regarding claim 19 Hanemaaijer in view of Mitra and Chu discloses the membrane of claim 15, and while a second PTFE membrane is not disclosed this would involve the mere duplication of the as disclosed PTFE membrane, where mere duplication has been held obvious; see MPEP 2144.04.
Regarding claims 21-22 and 26 Hanemaaijer in view of Mitra and Chu discloses the membrane distillation membrane according to claim 11 and 15, wherein graphene oxide is seen to be both inherently a sheet and a particle, i.e. a nano-sized sheet is a particle, and this comprises sheets/particles having a diameter from 0.3-300 nm, or as narrow as 1-30 nm [0088]. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness; See MPEP 2144.05(I). It would have been obvious to one having ordinary skill in the art to have selected the portion of Chu’s range that corresponds to the claimed range.  
Regarding claim 23 Hanemaaijer discloses the membrane distillation membrane of claim 11, which would inherently be effective for adsorption of vapor within the membrane on the feed side of the membrane distillation membrane and for permeation of condensed vapor molecules; see MPEP 2112. And further it is noted that Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 27 Hanemaaijer discloses the membrane distillation membrane of claim 15, wherein Chu discloses that “[i]n some embodiments, a hydrophilic or water-soluble polymer or oligomer is grafted to the carbonaceous nanoparticles surface” Chu [0081], [0087], and Therefore it would have been obvious to functionalized the graphene oxide with one or more functional groups including a polymer because this is disclosed by Chu as an obvious alternative to non-functionalized graphene.
Regarding claim 28 Hanemaaijer discloses the membrane distillation membrane of claim 15, which would be effective for adsorption of vapor within the membrane on a feed side of the membrane distillation membrane and for permeation of condensed vapor molecules; see MPEP 2112. And further it is noted that Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).

Claims 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0072135 (hereinafter “Hanemaaijer”) in view of US2011/0272354 (hereinafter “Mitra”) and US2008/0149561 (hereinafter “Chu”) and further in view of US 4,545,862 (hereinafter “Gore”).
Regarding claim 29, 32-33 Hanemaaijer discloses a membrane distillation apparatus comprising a membrane inherently having a feed side and a permeate side comprising a non-woven polypropylene support membrane and a polytetrafluoroethylene (PTFE) layer adjacent to a surface of the polypropylene membrane (Abstract, [0018] and [0026]). The full details of the apparatus are not disclosed, instead Hanemaaijer discloses at [0032] using the device of Gore, which comprises a membrane module comprising a distillation membrane, a feed inlet 34, a feed outlet 36, a permeate inlet 24 and a permeate outlet 26 or 40 (Gore Fig. 1A).
Therefore it would have been obvious to use the membrane of Hanemaaijer in the device of Gore to accomplish membrane separation because this involves the simple substitution of known membranes in a membrane module device with the predictable results of successful filtration.
Hanemaaijer in view of Gore does not disclose the first membrane layer comprising hydrophilic graphene oxide immobilized on or in a pore of the first membrane layer using a polymer. 
However Mitra discloses a membrane distillation apparatus comprising a membrane which comprises carbon nanotubes or other types of nanocarbon mixed throughout the membrane by forcing a PVDF/nanocarbon dispersion under vacuum into the pore structure of the membrane (and is thus immobilized on and in a pore of the membrane using a PVDF polymer [0006]-[0010], [0039]-[0043], [0063], Figs. 2, 12 and 13). In order to increase permeability and enhance separation [0004] and because it “can enhance enrichment by membrane distillation of trace quantities of pharmaceuticals in an aqueous solution” [0010].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Hanemaaijer in view of Gore by including nanocarbon immobilized on and in a pore of the membrane using PVDF as disclosed by Mitra in order to increase permeability and enhance separation Mitra [0004] and because it “can enhance enrichment by membrane distillation of trace quantities of pharmaceuticals in an aqueous solution” Mitra [0010].
Mitra does not disclose the membrane comprises (hydrophilic) graphene oxide.
However Mitra does disclose that “other forms of nanocarbons can also be substituted for carbon nanotubes” [0039] and further Chu discloses a membrane comprising a nanoparticulate filler, where the filler is selected from oxidized graphene sheets, carbon nanotubes and other forms of nanocarbon ([0081], [0084], Claim 17), wherein the graphene oxide “may be functionalized” (and thus may also not be functionalized) where the functionalizations include at least a carboxylic acid and a polymer ([0083], [0084]); thus carbon 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Hanemaaijer in view of Gore and Mitra by substituting for the nanoparticulate filler the graphene oxide (either functionalized or not) as disclosed by Chu because “other forms of nanocarbons can also be substituted for carbon nanotubes” (Mitra [0039]) and because carbon nanotubes and oxidized graphene sheets (i.e. graphene oxide) are established equivalents in the art for membrane nanofillers.
Regarding claim 30 Hanemaaijer discloses the membrane distillation apparatus according to claim 29, wherein the apparatus may be a direct contact membrane distillation apparatus; Hanemaaijer [0018].
Regarding claim 31 Hanemaaijer discloses the membrane distillation apparatus of claim 29, wherein the membrane distillation apparatus is effective for desalination (Hanemaaijer [0001], Mitra [0061]). 
Regarding claim 34-35 Hanemaaijer discloses the membrane distillation apparatus of claim 29, wherein graphene oxide is seen to be both inherently a sheet and a particle, i.e. a nano-sized sheet is a particle, and this comprises sheets/particles having a diameter from 0.3-300 nm, or as narrow as 1-30 nm [0088], and further which inherently/obviously comprises hydroxyl, carboxyl, and epoxide groups, because it is oxidized graphene; see MPEP 2112. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie Chu’s range that corresponds to the claimed range.  
Regarding claim 36 Hanemaaijer discloses the membrane distillation apparatus of claim 29, wherein Chu discloses that “[i]n some embodiments, a hydrophilic or water-soluble polymer or oligomer is grafted to the carbonaceous nanoparticles surface” Chu [0081], [0087], and Therefore it would have been obvious to functionalized the graphene oxide with one or more functional groups including a polymer because this is disclosed by Chu as an obvious alternative to non-functionalized graphene.
Regarding claim 37 Hanemaaijer discloses the membrane distillation apparatus of claim 29, which would inherently be effective for adsorption of vapor within the membrane on the feed side and for permeation of condensed vapor molecules; see MPEP 2112. And further it is noted that Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            


	/Jason M Greene/            Primary Examiner, Art Unit 1773